Pigott, J.
(dissenting). A defendant seeking to show ineffective assistance of counsel, under the United States Constitution, with respect to his guilty plea, must demonstrate “a reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and would have insisted on going to trial” (Premo v Moore, 562 US —, —, 131 S Ct 733, 743 [2011] [emphasis added], quoting Hill v Lockhart, 474 US 52, 59 [1985]). While the majority correctly notes that Padilla v Kentucky (559 US 356 [2010]) does not set out a new standard for prejudice (see id. at 366), Padilla clearly recognizes the importance of considering whether “a decision to reject the plea bargain would have been rational” (id. at 372), when determining whether such a “reasonable probability” was shown. The reasonable probability standard is inextricably linked with an assessment of rationality because it may be assumed that there is no reasonable probability that a defendant will make an irrational choice.
If a defendant who is not a United States citizen “has significant ties to his or her country of origin, or has only resided in the United States for a relatively brief period of time, or has no family here, a decision to proceed to trial in lieu of a favorable plea agreement may be irrational in the face of overwhelming evidence of guilt and a potentially lengthy prison sentence” (People v Picca, 97 AD3d 170, 183-184 [2d Dept 2012]). Hernandez, by contrast, has lived in the United States since 1994, has been a legal permanent resident here since 1997, and was the primary caretaker of his six children, all of whom live in the United States, as does his sister. Moreover, the evidence of his guilt was far from overwhelming. As Justice Freedman noted in her dissent at the Appellate Division,
“Celeste Hernandez, the complainant, was the People’s main witness, and the outcome of the case would largely have depended on the jury’s evaluation *978of the complainant’s and defendant’s credibility. Virginia Hernandez, defendant’s wife, was listed on the People’s witness list, but she did not observe the incident leading to the charges. Defendant’s eight-year-old daughter, who was sleeping on the couch next to Celeste during the incident, was also listed as a witness, but the substance of her testimony was uncertain, as was the weight that a jury would accord to it. There was no corroborating physical evidence” (98 AD3d 449, 457 [1st Dept 2012, Freedman, J., dissenting]).
In my view, and for all the reasons set out in the well-reasoned Appellate Division dissent (see id. at 451-458), there is no record support for the lower courts’ rejection of defendant’s claim that he would have gone to trial and not pleaded guilty had he been warned of the deportation consequences of his plea.
I would vacate Hernandez’s guilty plea. Accordingly, I dissent.
Judges Graffeo, Read, Smith, Rivera and Abdus-Salaam concur; Judge Pigott dissents in an opinion in which Chief Judge Lippman concurs.
Order affirmed, in a memorandum.